                Case 2:19-cv-00291-JCM-VCF Document 39
                                                    38 Filed 06/08/20
                                                             06/03/20 Page 1 of 4
                                                                                3




1    David J. Kaminski (CA SBN 128509), pro hac vice
     kaminskid@cmtlaw.com
2
     J. Grace Felipe (CA SBN 190893), pro hac vice
3
     felipeg@cmtlaw.com
     CARLSON & MESSER LLP
4
     5901 W. Century Boulevard, Suite 1200
     Los Angeles, California 90045
5    Telephone: (310) 242-2200
     Facsimile: (310) 242-2222
6
     Attorneys for Defendant,
7    ALLIED COLLECTION SERVICES, INC.
8
                                  UNITED STATES DISTRICT COURT
9
                                       DISTRICT OF NEVADA

10   ABILIO HERNANDEZ,                              Case No.: 2:19-cv-00291-JCM-VCF
11                            Plaintiff,            STIPULATION FOR DISMISSAL OF
12                                                  ENTIRE ACTION PURSUANT TO
               vs.                                  FRCP 4l(a)(1)(A)(ii)
13
     ALLIED COLLECTION SERVICES,
14   INC.,
15
                            Defendant.
16

17
                    IT IS HEREBY STIPULATED by and between                  Plaintiff      ABILIO
18
     HERNANDEZ (“Plaintiff”) and Defendant ALLIED COLLECTION SERVICES,
19
     INC. (“Defendant”), through their respective counsel, that the above-captions action is
20
     dismissed with prejudice pursuant to Federal Rule of Civil Procedure 41. Each party
21
     shall bear their own costs and expenses.
22
                    IT IS SO STIPULATED.
23
     Dated: June 3, 2020                               Respectfully submitted,
24

25    KAZEROUNI LAW GROUP, APC                       CARLSON & MESSER LLP

26    By: /s/ Gustavo Ponce                          By: /s/ J. Grace Felipe
      Gustavo Ponce, Esq.                            J. Grace Felipe, Esq., pro hac vice
27    6069 South Fort Apache Rd., Suite 100          5901 W. Century Boulevard Suite 1200
      Las Vegas, Nevada 89148                        Los Angeles, California 90045
28    Attorneys for Plaintiff                        Attorneys for Defendant



     {00135224;1}                               1                          Stipulation to Dismiss
                                                                  Case No. 2:19-cv-00291-JCM-VCF
                Case 2:19-cv-00291-JCM-VCF Document 39
                                                    38 Filed 06/08/20
                                                             06/03/20 Page 2 of 4
                                                                                3




1
                            ATTESTATION AND CERTIFICATE OF SERVICE
2
                    I, J. Grace Felipe, am the ECF user whose identification and password are being
3
     used to file the Stipulation for Dismissal of Entire Action. Pursuant to Civil Local Rule IC
4
     5-1(d), I hereby attest that all counsel whose electronic signatures in the Stipulation for
5
     Dismissal of Entire Action provided their authority and concurrence to file this document.
6
     DATED: June 3, 2020                                   CARLSON & MESSER LLP
7

8
                                                           s/J. Grace Felipe
9                                                          J. Grace Felipe
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     {00135224;1}                                   2                           Stipulation to Dismiss
                                                                       Case No. 2:19-cv-00291-JCM-VCF
                Case 2:19-cv-00291-JCM-VCF Document 39
                                                    38 Filed 06/08/20
                                                             06/03/20 Page 3 of 4
                                                                                3




1
                                   CERTIFICATE OF SERVICE
2                   I HEREBY CERTIFY pursuant to Rule 5 of the Federal Rules of Civil
3    Procedure that on June 3, 2020, the foregoing Stipulation for Dismissal of Entire
4    Case, was filed and served via CM/ECF to all parties appearing in this case.
5
                                               CARLSON & MESSER
6

7

8                                            By: /s/ J. Grace Felipe
                                                   J. Grace Felipe, Esq.
9                                                  David J. Kaminski, Esq.
10
                                                   5901 W. Century Blvd., Suite 1200
                                                   Los Angeles, California 89148
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     {00135224;1}                              3                            Stipulation to Dismiss
                                                                   Case No. 2:19-cv-00291-JCM-VCF
              Case
               Case2:19-cv-00291-JCM-VCF
                    2:19-cv-00291-JCM-VCF Document
                                           Document38-1
                                                    39 Filed
                                                        Filed06/08/20
                                                              06/03/20 Page
                                                                        Page41ofof41




1

2

3

4

5

6

7

8
                                     UNITED STATES DISTRICT COURT
9
                                              DISTRICT OF NEVADA
10

11
     ABILIO HERNANDEZ,                                    Case No.: 2:19-cv-00291-JCM-VCF
12

13                               Plaintiff,               ORDER TO DISMISS
14
               vs.
15
     ALLIED COLLECTION SERVICES,
16
     INC.,
17
                              Defendant.
18

19

20

21
                    IT IS HEREBY ORDERED that pursuant to the Stipulation to Dismiss of the
22
     Parties, that this matter is dismissed in its entirety, with prejudice, pursuant to Federal
23
     Rule of Civil Procedure 41(a)(1).
24
                    Each party shall bear their own costs and attorneys’ fees.
25

26
            June 8, 2020.2020
     Dated: __________,
                                                       ________________________________
27                                                     Judge James C. Mahan
28                                                     Honorable Judge of the District Court



     {00135224;1}                                     1                             Stipulation to Dismiss
                                                                           Case No. 2:19-cv-00291-JCM-VCF
